Citation Nr: 0126891	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter and R.B.



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran, whose death occurred in March 1981, 
had a verified period of active service from August 1940 to 
September 1966.  The appellant is the veteran's widow.

In addition, the Board notes that, in her December 1998 VA 
form 9 (Appeal to Board of Veterans' Appeals), the appellant 
requested a hearing before a traveling member of the Board, 
but canceled such request, per an April 1999 VA form 119 
(Report of Contact).  Subsequently, in a July 1999 VA form 9, 
the appellant once again reiterated her interest in having an 
appeal hearing before a traveling member of the Board.  
However, such request was withdrawn in an October 2001 
statement by the appellant's representative.  As such, the 
appellant's request for an appeal before a traveling member 
of the Board is considered withdrawn and the Board will 
proceed with its review of the claim on appeal on the present 
record.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  In an April 1981 rating decision, the appellant was 
denied service connection for the cause of the veteran's 
death.  In a letter dated July 1981, she was advised of the 
denial decision and of her appellate rights.  The appellant 
did not file a timely appeal.

3.  The evidence associated with the claims files since the 
April 1981 decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim of service connection for the cause of 
the veteran's death.  The claim is reopened.

4.  The appellant was married to the veteran at the time of 
his death.

5.  The veteran died on March [redacted], 1981, as a result of 
pneumonia, due to or as a consequence of chronic pulmonary 
disease.  Other significant conditions contributing to death 
but not related to the immediate cause included squamous cell 
carcinoma of the lung. 

6.  The preponderance of the evidence shows that the 
veteran's condition (chronic pulmonary disease) which gave 
rise to the immediate cause of his death (pneumonia) was 
incurred during his active service.


CONCLUSIONS OF LAW

1.  The unappealed April 1981 decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(2000).

2.  The evidence received since the RO's April 1981 decision 
is new and material, and the appellant's claim of service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The condition which gave rise to the immediate cause of 
the veteran's death was incurred during his active service.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (Nov. 9, 
2000).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations, in pertinent part, provide that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.

While the VCAA and the regulations do not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board specifically 
finds that the RO has informed the appellant of the evidence 
needed both to reopen her claim and to establish service 
connection for the cause of the veteran's death, as set forth 
in various rating decisions and Statements of the Case.  
Therefore, although the RO did not have an opportunity to 
apply the VCAA to the case, the RO essentially met the 
requirements of the law, and there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993)

In this case, the appellant's initial claim of service 
connection for the cause of the veteran's death was denied in 
an April 1981 rating decision.  At that time, it was 
determined that the evidence did not show that the veteran's 
death was related to a service connected disability or to his 
active service.  The appellant did not appeal the RO's April 
1981 denial.  Accordingly, that decision became final.  See 
38 U.S.C.A. § 7105(c) (West 1991).  

The Board notes, parenthetically, that it appears that the RO 
reopened the appellant's claim in the March 1998 rating 
decision, and proceeded to adjudicate the claim for service 
connection.  Nevertheless, the Court has held that, in a 
matter such as this, the Board has a duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Further, in view of 
the Board's disposition on this matter, the Board finds that 
such consideration will not result in any prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. at 394.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2001); see also 38 C.F.R. §§ 20.302, 20.1103 (2001).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a) (2000), the version prior to the regulatory 
change, are applicable in the appellant's case as her claim 
was filed prior to August 29, 2001.  

With respect to the evidence submitted since the April 1981 
RO decision, the appellant has submitted a variety of lay 
statements, and private medical opinions tending to link the 
cause of the veteran's death to his service.  Specifically, 
this evidence includes lay statements by the appellant, E.I., 
R.B., R.C., T.D., H.M., E.H., M.P., and R.T; a November 1997 
statement by Hugo De Jesus Araujo, M.D.; an August 1999 
statement by Daryl E. Birdwell, M.D.; and a November 1999 
statement by Larry Goss, M.D.

The November 1997 statement by Dr. Araujo indicates that he 
treated the veteran on two occasions between 1962 and 1963.  
The first time, the veteran had been running during physical 
training and he developed chest pain and arrhythmia.  The 
second time, the veteran was playing volleyball and again 
experienced angina pectoris.  At that time, due to his heart 
condition and probably pulmonary emphysema, Dr. Araujo 
strongly recommended that the veteran quit smoking and 
advised him to be hospitalized, although the veteran 
reportedly refused to be hospitalized as he was soon 
returning to the U.S.

Additionally, the August 1999 statement by Dr. Birdwell 
indicates that in his medical opinion and judgment, it was 
very likely that the veteran's emphysema/chronic obstructive 
pulmonary disease started while he was in active duty, after 
he entered the service, and led to his demise and cause of 
death in 1981.  Lastly, a November 1999 statement by Larry 
Goss, M.D., indicates that it is evident that the veteran 
suffered from respiratory problems while on active service 
and from chronic obstructive pulmonary disease (COPD) until 
the day he died, and that he suffered from hypertension 
during his active service for which he was not treated.  It 
was Dr. Goss' medical opinion that it was as likely as not 
that the veteran's emphysema started while he was on active 
duty and caused his death in 1981.

Upon a review of the above described evidence, the Board 
finds that the evidence newly presented "bears directly and 
substantially upon the specific matter under consideration," 
is new as it was not of record when the RO rendered its July 
1981 denial, and is significant enough in nature that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a)(2000); Hodge, supra.  This 
is particularly true because the evidence must be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Because the evidence presented 
by the appellant since the RO's April 1981 denial is "new and 
material,", the appellant's claim is reopened.

Having reopened the appellant's claims of service connection 
for the cause of the veteran's death, the Board now turns to 
the merits of the case.  As noted above, the VCAA was enacted 
during the pendency of this appeal.  In this regard, the 
Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA, and has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  However, as the Board has granted 
the appellant's claim, as further discussed below, a remand 
of the case to the RO for further development is not 
necessary as it would be unproductive.  The appellant has not 
been prejudiced by this action.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)).

The veteran's death certificate shows that he died on March 
[redacted], 1981, as a result of pneumonia, due to or as a 
consequence of chronic pulmonary disease.  Other significant 
conditions contributing to death but not related to the 
immediate cause included squamous cell carcinoma of the lung.  
At the time of his death, he was service connected for old 
duodenal ulcer with bulb deformity, benign prostatic 
hypertrophy, healed leukoplakia of the lower lip, abdominal 
surgical scar secondary to the removal of gangrenous 
hypogastric artery tract, external hemorrhoids, and scar 
secondary to inguinal herniorrhaphy.  At present, the 
appellant claims that the veteran's cause of death was 
incurred during the veteran's active service.  She further 
contends that the veteran was diagnosed with a pulmonary 
disorder during his service, which continued after his 
service and led to his demise in 1981.

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310 (West 1991).  Service connection 
for the cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2001).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases. See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
presumed for certain chronic disorders, such as 
bronchiectasis, if manifested within one year of separation 
from service, or other applicable presumptive period.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Upon a de novo review of the entire record, the Board 
acknowledges that the veteran had respiratory problems during 
his active service.  Specifically, the service medical 
records include a hospitalization summary for October 1956 
indicating the veteran smoked three packs of cigarettes per 
day and reportedly quit smoking upon his doctor's advice.  
Additionally, January 1960 notations reveal he had coughing 
with red nasal mucosa, and a few rales on the left lung.  X-
rays taken at this time showed increased markings in the 
retrocardiac area.  And, subsequent January 1960 notations 
indicate that the radiologists agreed on a diagnosis of 
minimal left lower lobe bronchopneumonia.  Furthermore, 
December 1966 chest x-rays show elevation of the right 
hemidiaphragm.

The post service evidence includes multiple lay statements by 
the appellant and other individuals which tend to indicate 
that the veteran presented respiratory problems, including 
the need for inhalers, during his active service.  As well, 
the November 1997 statement by Dr. Araujo, discussed above, 
indicates that he treated the veteran on two occasions 
between 1962 and 1963, and that the second time he saw the 
veteran he believed the veteran experienced angina pectoris 
due to a heart condition and probably pulmonary emphysema.

Additionally, as previously discussed, the August 1999 
statement by Dr. Birdwell and the November 1999 statement by 
Dr. Goss clearly link the condition (chronic pulmonary 
disease) which gave rise to the immediate cause of the 
veteran's death (pneumonia) to his active service.  
Specifically, Dr. Birdwell notes that it was his medical 
opinion and judgment that it was very likely that the 
veteran's emphysema/chronic obstructive pulmonary disease 
started while he was in active duty, after he entered the 
service, and led to his demise and cause of death in 1981.  
As well, Dr. Goss opines that the veteran suffered from 
respiratory problems while on active service and from chronic 
obstructive pulmonary disease (COPD) until the day he died, 
and that he suffered from hypertension during his active 
service for which he was not treated.  It was Dr. Goss' 
medical opinion that it is as likely as not that the 
veteran's emphysema started while he was on active duty and 
caused his death in 1981.

Given the above facts, the Board finds that evidence supports 
the conclusion that the cause of the veteran's death may be 
attributed to a disorder which was incurred during his active 
service.  As the evidence is at least in relative equipoise, 
the benefit of the doubt rule is applicable to this claim.  
And, resolving all reasonable doubt in the appellant's favor, 
a grant of service connection for the cause of the veteran's 
death is granted. 


ORDER

New and material evidence having been submitted, the claim of 
service connection for the cause of the veteran's death is 
reopened.

Service connection for the cause of the veteran's death is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


